           Case 3:18-cv-06810-JST Document 30 Filed 11/16/18 Page 1 of 3



 1   Lee Gelernt*                                          Jennifer Chang Newell (SBN 233033)
     Judy Rabinovitz*                                      Cody Wofsy (SBN 294179)
 2   Omar C. Jadwat*                                       Julie Veroff (SBN 310161)
     Anand Balakrishnan***                                 ACLU FOUNDATION
 3   Celso Perez (SBN 304924)                              IMMIGRANTS’ RIGHTS PROJECT
     ACLU FOUNDATION                                       39 Drumm Street
 4   IMMIGRANTS’ RIGHTS PROJECT                            San Francisco, CA 94111
     125 Broad Street, 18th Floor                          T: (415) 343-0770
 5   New York, NY 10004                                    F: (415) 395-0950
     T: (212) 549-2660                                     jnewell@aclu.org
 6   F: (212) 549-2654                                     cwofsy@aclu.org
     lgelernt@aclu.org                                     jveroff@aclu.org
 7   jrabinovitz@aclu.org
     ojadwat@aclu.org
 8   abalakrishnan@aclu.org
     cperez@aclu.org
 9
     Attorneys for Plaintiffs (Additional counsel listed
10   on following page)

11

12
                                    UNITED STATES DISTRICT COURT
13                                NORTHERN DISTRICT OF CALIFORNIA

14   East Bay Sanctuary Covenant; Al Otro Lado;
     Innovation Law Lab; and Central American                  Case No.: 18-cv-6810
15   Resource Center in Los Angeles,

16                  Plaintiffs,
                                                               NOTICE OF APPEARANCE
17                  v.

18   Donald J. Trump, President of the United States, in       IMMIGRATION ACTION
     his official capacity; Matthew G. Whitaker, Acting
19   Attorney General, in his official capacity; U.S.
     Department of Justice; James McHenry, Director
20   of the Executive Office for Immigration Review,
     in his official capacity; the Executive Office for
21   Immigration Review; Kirstjen M. Nielsen,
     Secretary of Homeland Security, in her official
22   capacity; U.S. Department of Homeland Security;
     Lee Francis Cissna, Director of the U.S.
23   Citizenship and Immigration Services, in his
     official capacity; U.S. Citizenship and
24   Immigration Services; Kevin K. McAleenan,
     Commissioner of U.S. Customs and Border
25   Protection, in his official capacity; U.S. Customs
     and Border Protection; Ronald D. Vitiello, Acting
26   Director of Immigration and Customs
     Enforcement, in his official capacity; Immigration
27   and Customs Enforcement,

28                  Defendants.
           Case 3:18-cv-06810-JST Document 30 Filed 11/16/18 Page 2 of 3



 1   Melissa Crow***                           Baher Azmy*
     SOUTHERN POVERTY LAW CENTER               Angelo Guisado**
 2   1666 Connecticut Avenue NW, Suite 100     Ghita Schwarz***
     Washington, D.C. 20009                    CENTER FOR CONSTITUTIONAL RIGHTS
 3   T: (202) 355-4471                         666 Broadway, 7th Floor
     F: (404) 221-5857                         New York, NY 10012
 4   melissa.crow@splcenter.org                Telephone: (212) 614-6464
                                               Facsimile: (212) 614-6499
 5   Mary Bauer***                             bazmy@ccrjustice.org
     SOUTHERN POVERTY LAW CENTER               aguisado@ccrjustice.org
 6   1000 Preston Avenue                       gschwarz@ccrjustice.org
     Charlottesville, VA 22903
 7   T: (470) 606-9307                         Christine P. Sun (SBN 218701)
     F: (404) 221-5857                         Vasudha Talla (SBN 316219)
 8   mary.bauer@splcenter.org                  AMERICAN CIVIL LIBERTIES UNION
                                               FOUNDATION OF NORTHERN
 9                                             CALIFORNIA, INC.
                                               39 Drumm Street
10                                             San Francisco, CA 94111
                                               T: (415) 621-2493
11                                             F: (415) 255-8437
                                               csun@aclunc.org
12   Attorneys for Plaintiffs                  vtalla@aclunc.org
13   *Admitted pro hac vice
     **Application for pro hac vice pending
14   ***Pro hac vice application forthcoming
15

16

17

18

19

20

21

22

23

24

25

26

27

28
           Case 3:18-cv-06810-JST Document 30 Filed 11/16/18 Page 3 of 3



 1
            Plaintiffs file this Notice of Appearance and hereby notify the Court and Defendants that
 2
     Julie Veroff, of the American Civil Liberties Union Foundation Immigrants’ Rights Project, hereby
 3
     enters her appearance as counsel of record for Plaintiffs in the above-referenced matter.
 4

 5                                                       Respectfully submitted,
     Dated: November 16, 2018
 6                                                       /s/Julie Veroff
                                                         Julie Veroff (SBN 310161)
 7
                                                         ACLU FOUNDATION
 8                                                       IMMIGRANTS’ RIGHTS PROJECT
                                                         39 Drumm Street
 9                                                       San Francisco, CA 94111
                                                         T: (415) 343-0770
10                                                       F: (415) 395-0950
                                                         jveroff@aclu.org
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
